Name: Decision No 1741/1999/EC of the European Parliament and OF THE Council of 29 July 1999 amending Decision No 1254/96/EC laying down a series of guidelines for trans- European energy networks
 Type: Decision_ENTSCHEID
 Subject Matter: energy policy;  oil industry;  electrical and nuclear industries;  European construction
 Date Published: 1999-08-06

 Avis juridique important|31999D1741Decision No 1741/1999/EC of the European Parliament and OF THE Council of 29 July 1999 amending Decision No 1254/96/EC laying down a series of guidelines for trans- European energy networks Official Journal L 207 , 06/08/1999 P. 0001 - 0002DECISION No 1741/1999/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 29 July 1999amending Decision No 1254/96/EC laying down a series of guidelines for trans-European energy networksTHE EUROPEAN PARLIAMENT, THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the first paragraph of Article 156 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),(1) Whereas the indicative list of projects of common interest established by Decision No 1254/96/EC(4) needs to be updated periodically in line with developments in interconnected energy networks both inside and outside the Community and taking account of the enlargement process and, more generally, the strengthening of energy links with third countries;(2) Whereas the descriptions of some projects of common interest currently featuring on the list need to be modified;(3) Whereas new projects must be added to the list,HAVE ADOPTED THIS DECISION:Article 1The indicative list of projects of common interest set out in the Annex to Decision No 1254/96/EC shall be amended as follows:1. points c 6, c 8, f 1, g 7 and h 11 shall be amended as indicated in Annex I to this Decision;2. the points set out in Annex II to this Decision shall be added.Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 29 July 1999.For the European ParliamentThe PresidentN. FONTAINEFor the CouncilThe PresidentS. HASSI(1) OJ C 320, 17.10.1998, p. 12 and OJ C 119, 30.4.1999, p. 15.(2) OJ C 101, 12.4.1999, p. 25.(3) Opinion of the European Parliament of 11 March 1999 (OJ C 175, 21.6.1999, p. 260). Council Decision of 19 July 1999.(4) OJ L 161, 29.6.1996, p. 147. Decision as amended by Decision No 1047/97/EC (OJ L 152, 11.6.1997, p. 12).ANNEX IAMENDMENTS TO THE INDICATIVE LIST OF PROJECTS OF COMMON INTEREST1. Point c 6 is replaced by the following: "c 6 Spain: strengthening and development of internal connections."2. Point c 8 is replaced by the following: "c 8 Greece: strengthening and development of internal connections."3. Point f 1 is replaced by the following: "f 1 Ireland - United Kingdom: strengthening of the gas transport capacity between the two countries."4. Point g 7 is replaced by the following: "g 7 France: developing underground gas storage facilities."5. Point h 11 is replaced by the following: "h 11 Russia - Ukraine - Moldavia - Romania - Bulgaria - Greece - Other Balkan countries: improvements to the gas transportation networks to ensure supplies from Russian resources to the new gas network in Greece and the other Balkan countries."ANNEX IIPROJECTS TO BE ADDED TO THE INDICATIVE LIST OF PROJECTS OF COMMON INTEREST1. "a 2 Ireland - United Kingdom (Wales): connection by submarine cable of the network of Ireland to the network of the United Kingdom (Wales)."2. "a 8 United Kingdom (Scotland): connection by submarine cable of the Shetland Islands."3. "a 9 Greece: connections between the islands, and between the islands and the mainland."4. "b 16 Denmark - Germany: strengthening the aerial connections between the two countries."5. "c 13 United Kingdom (Northern Ireland): strengthening of internal connections in Northern Ireland, in relation to the interconnections with Ireland."6. "f 13 Italy - Greece - Other Balkan Countries: construction of a gas pipeline to supply Greece and other Balkan countries through Southern Italy."7. "f 14 Austria - Czech Republic: construction of gas pipelines to connect the networks of the two countries."8. "f 15 Austria: interconnection of isolated gas transmission networks."9. "f 17 Austria - Slovenia - Croatia: strengthening of the gas transport capacity between the three countries."10. "g 6 Germany: developing underground gas storage facilities."11. "g 14 Italy: construction of an offshore LNG terminal."12. "g 15 United Kingdom: developing underground gas storage facilities."13. "h 10 Caspian Sea Countries - European Community: construction of new gas pipelines to allow the European Community to be supplied from resources in the Caspian Sea Countries."14. "h 15 The Netherlands - Germany - Switzerland - Italy: increasing gas transport capacity of the TENP pipeline running from the Netherlands through Germany to Italy."15. "h 16 Belgium - France - Switzerland - Italy: increasing gas transport capacity from North-Western Europe through France to Italy."16. "h 17 Denmark - Poland: constuction of a gas pipeline through Denmark to Poland."